TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00643-CR


Ira Joe Mitchell, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 09-689-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



O R D E R
PER CURIAM
		Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  See Anders v. California, 386 U.S. 738 (1967).  After reviewing the
record, we granted counsel's motion to withdraw and affirmed the conviction on July 14, 2010,
noting that Appellant had not filed a pro se response.  On July 15, 2010, Appellant filed a motion
for extension of time to file his pro se response, indicating that he was delayed in preparing a
response because he never received a copy of the reporter's record in this case.  The district clerk's
office has since confirmed that the record has not yet been forwarded to Appellant.  Appellant is
entitled to review the record in his case and file a pro se response.  See id. at 744.  Accordingly, we
withdraw the opinion and judgment issued in this case on July 14, 2010, and reinstate this appeal. 
The district clerk shall forward the record to Appellant no later than 30 days from the date of this
order.  Appellant's pro se response shall be due 60 days from the date of this order.

Before Justices Patterson, Puryear and Henson
Filed:   August 19, 2010
Do Not Publish